DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “two ridges are formed within opposite sidewalls”  as claimed in claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2,  5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perek (US 20180215513).
Regarding claim 1, Perek discloses A portable, resealable storage container (Fig. 1) , comprising: a body having a bottom (14;See annotated fig. below) opposite an opening (See annotated fig. below) , and sidewalls (See annotated fig. below ) attached to the bottom, wherein the body defines a storage cavity (20); a top (3, and 48) having an attachment band (10 and 48) and a flap (12) , said flap (12) operable to connect to and disconnect from said attachment band (Fig 2, 3; Para 54), said top (3) covering the opening of the body when connected to the body (Fig. 2) ; a ridge (19) disposed along an outer surface of the sidewalls, said ridge configured to provide a seat for the attachment band of the top (Fig. 4); and a mating surface disposed at an upper end of the sidewalls (Fig. 4), said mating surface operable to contact the attachment band of the top (Fig. 4), wherein the top is positioned to sit atop the ridge (Fig. 4) , the attachment band is in substantially continuous contact with the mating surface, and the top is securely fastened to the body (Fig. 4).



Regarding claim 5, Perek discloses the ridge (19) is formed as a portion of the sidewall (Fig. 1-4).

Regarding claim 6, Perek discloses the ridge (19) is formed around the entire periphery of the sidewalls (Fig. 1).
Regarding claim 7, Perek discloses one of more ridges are formed within one or more sidewalls (Fig. 1).
Regarding claim 8, Perek discloses two ridges (Fig. 1; Left and rightside ridge)  are formed within opposite sidewalls (Left and right sidewall) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perek (US 20180215513) as applied to claim 1 in view of Patel (US 9445631).
Regarding claim 4, Perek does not explicitly discloses the utilization of molding process when constructing the body.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated molding process when constructing the body as taught by Patel as it is recognized as an inexpensive method of producing containers. 
The limitation “the ridge is formed as part of the molding process of the body” is considered to be a product-by-process limitation. 
The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above)

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perek (US 20180215513) as applied to claim 1 in view of Heraud (US 20160176587).
Regarding claim 9, Perek does not explicitly discloses the flap connects to the attachment band using zipper, buttons or magnets.
Heraud is relevant to this issue and disclose magnetic attraction when attaching two separate bodies (Heraud; abstract “a closure relying at least in part on magnetic attraction between components of the container to remain in a closed configuration”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Perek to incorporate the flap connects to the attachment band using magnets as suggested by Heraud in order to allow the user to easily open the container. 
Allowable Subject Matter
Claim 3, and 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDUL ISLAM whose telephone number is (571)272-7670. The examiner can normally be reached Monday-Friday 8:30 -5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736